IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 10, 2007

                                       No. 06-31205                   Charles R. Fulbruge III
                                                                              Clerk

KELLY ZEIGLER

                                                  Plaintiff - Appellant
v.

BP AMERICA PRODUCTION COMPANY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:05-CV-4138


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.